Citation Nr: 0942508	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  04-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left hand disability, including residuals of a 
laceration of the dorsum of the left hand, with residual 
tendonitis.  

2.  Entitlement to service connection for loss of use of the 
hands.  

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a respiratory 
disorder, claimed as sinusitis.  

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression, post-traumatic 
stress disorder (PTSD) and an anxiety disorder.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 
1978.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2006 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida for additional development.  Prior 
to the Remand, this matter was before the BVA on appeal from 
a March 2003 rating decision.

The March 2003 rating decision also denied service connection 
for bilateral plantar fasciitis, with fibromas.  No Notice of 
Disagreement was provided by the Veteran in regards to that 
claim.  As a consequence, that issue is not before the Board 
for appellate review. 

The entitlement to service connection for an increased rating 
for the Veteran's service-connected residuals of a laceration 
of the left hand, claim for service connection for an 
acquired psychiatric disorder and claim for entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
loss of use of either of his hands related to his active 
military service.  

2.  The evidence of record does not show that the Veteran has 
a bilateral knee disorder related to his active military 
service.

3.  The evidence of record does not show that the Veteran has 
a low back disorder related to his active military service.

4.  The evidence of record does not show that the Veteran has 
a respiratory disorder related to his active military 
service.

5.  The evidence of record does not show that the Veteran has 
sleep apnea related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for loss of use of both hands have not been met.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for the establishment of service connection 
for a bilateral knee disorder have not been met.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for the establishment of service connection 
for a low back disorder have not been met.  38 U.S.C.A. §§ 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

4.  The criteria for the establishment of service connection 
for a respiratory disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

5.  The criteria for the establishment of service connection 
for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran, including one in February 2002 that 
fully addressed all three notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The letter informed him that his service 
connection claim must be supported by evidence indicating a 
current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  He was also informed that VA would seek 
to provide federal records.   Finally, he was informed that 
it was his responsibility to support his claim with 
appropriate evidence, though VA would help him obtain records 
from any non-federal sources.  A November 2006 letter also 
provided notice regarding a claim for TDIU, which although 
was provided subsequent to the initial adjudication of the 
claim, was provided prior to an August 2009 readjudication 
which cured any timing errors.

With respect to the Dingess requirements, in November 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  Although the notice 
provided addressing the rating criteria and effective date 
provisions were not provided until November 2006, the claims 
were subsequently readjudicated in an August 2009 
Supplemental Statement of the Case.  Thus any timing error 
was cured by the readjudication of the claims.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has 
submitted numerous statements and copies of private medical 
records.  In addition, he was afforded a VA medical 
examination in February 2009, which provided specific medical 
opinions pertinent to the issues on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Loss of Use of the Hands 

The Veteran has essentially contended that he has loss of use 
of his hands due to service.  

A November 2000 letter from the Veteran's private physician, 
Dr. W.D.A., reported a chronic history of loss of strength in 
the hands, specifically the left hand, as well as pain, 
itching and cramping in the hands.  The examiner reported 
that the Veteran appeared to have constant pain in the left 
hand.  

A January 2001 VA examination found noted that the Veteran 
lacked 0.5 cm touching of the median transverse fold of the 
palm with the fingers of the left hand.  The examiner further 
noted that the remainder of the function was good and that 
grasping of objects was satisfactory.  

The February 2009 VA examination found the Veteran to have 
decrease of strength in the left hand; the Veteran reported 
no other hand symptoms.  The examiner found no digit or part 
of digit amputation and no ankylosis of a digit.  The 
examiner did find decreased grip and 4/5 strength of the left 
hand.  The examiner found no decreased dexterity for 
twisting, probing, writing, touching or expression.  The 
examiner also found the left hand to have no acute fractures, 
dislocations or any significant degenerative change.  The 
soft tissues appeared unremarkable.  The examiner found the 
Veteran to have left hand tendonitis.  The examiner found the 
Veteran did not have loss of use of either the right or left 
hand, and there was otherwise no diagnosis attributed to the 
right hand.  

Other than the reports by private physician Dr. W.D.A. 
regarding a loss of strength in both hands, the record does 
not indicate that the Veteran has a right hand disorder.   
Additionally, although the Veteran has reported a loss of 
strength regarding the right hand, such a complaint is not 
characteristic of a loss of use of the right hand.  

Although the record does indicate that the Veteran has 
numerous complaints of and treatment for left hand problems, 
the record does not indicate any such problems are equivalent 
to a complete loss of use of the left hand.  Indeed, Dr. 
W.D.A. did not report a loss of use, but rather a loss of 
strength.  The February 2009 VA examination specifically 
indicated that the Veteran did not have a loss of use of 
either hand.  No diagnosis of a disorder of either hand, 
except for the already service-connected left hand 
tendonitis, is of record and no medical evidence indicates 
that the Veteran has loss of use of either hand.

Contrary to the Veteran's contentions, there is no competent 
medical or credible lay evidence of a current right hand 
disability for which service connection may be awarded.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As no evidence of record indicates that the Veteran has loss 
the use of either the left or right hands, and indeed 
indicates that he actually does have functional use of both 
hands, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's 
claims for service connection for loss of use of the left and 
right hands are denied.  

Bilateral Knee and Low Back Disorders

The Veteran contends that he developed a bilateral knee 
disorder and a low back disorder in service.  During a 
January 2003 VA general medical examination, the Veteran 
attributed many of his physical complaints to be the result 
of walking up and down the stairs of ships and indicated that 
he had hurt his back in the military when he was lifting 
something.

In an August 1999 private medical record, by Dr. T.B.T., the 
Veteran reported that as a teenager, he had experienced 
repeated knee trauma during athletic competition with "post 
traumatic" arthritis to include symptoms of internal 
derangement.  A veteran is presumed in sound condition except 
for defects noted when examined and accepted for service. 
Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  As the Veteran's August 1976 noted no abnormalities 
of the knees or back, he is presumed to have been sound when 
he entered service.

The Veteran's service treatment records generally indicate 
that he made complaints of back pain and knee pain.  For 
example, an August 1977 service treatment record found the 
Veteran to have a chronic low back strain and mild 
chondromalacia of the knees.  However, an August 1977 x-ray 
found his lumbo-sacral spine to be normal.  A December 1977 
service treatment record also indicates that the Veteran 
complained of right knee pain, for 3 days, but the examiner 
found it to be within normal limits.  The April 1978 
separation examination found his lower extremities and spine 
to be normal.  

The record is silent of any complaints of or treatment for 
either a bilateral knee disorder or a low back disorder for 
over a decade following his service.  A June 1989 VA 
orthopedics note found the Veteran to have a lumbosacral 
strain.  In an August 18, 1999 private medical record, by Dr. 
T.B.T., the Veteran reported that as an adult, he had 
experienced progressive knee pain, with recent instability.  
An August 16, 1999 physical examination, by Dr. T.B.T., noted 
that x-rays of the knees showed no significant bone or joint 
abnormalities.  

The Veteran was given a general VA examination in January 
2001.  The examiner found the Veteran to have probable spinal 
stenosis of the cervical spine; medial and lateral 
compartment joint space narrowing of the bilateral knees, 
with knee pain; and low back pain.  

The Veteran provided a private medical letter, from his 
physician, Dr. W.D.A. in May 2001.  Dr. W.D.A. reported that 
he had reviewed the Veteran's service treatment records and 
that in his opinion the Veteran's chronic history of loss of 
strength in his hands, prominent severe right knee pain, left 
knee pain, occasional swelling in the knees, continual lower 
back pain, spasms and cramping of the back, and chronic 
sinusitis were present while the Veteran was in active duty 
status and that it was as likely as not that those conditions 
became more pronounced as a direct result of his in-service 
duties.  W.D.A. further noted that the Veteran continued to 
seek medical attention for the above-referenced ailments from 
Dr. W.R.P.  

The record is clear that the Veteran currently has a 
bilateral knee disorder and a low back disorder.  A June 2002 
letter, from Dr. R.J.J., Jr., noted that the Veteran received 
a pan-spinal myelogram and post-myelogram CT scan, which 
found the Veteran to have spondylosis with stenosis, worse at 
C3-4 and less at C4-5, C5-6.  The examiner noted that his 
mid-thoracic pain was possibly attributable to a herniated 
disk and low back pain due to an osteophyte, seen on a post-
myelogram CT at left L5-S1.  A September 16, 2002 VA 
orthopedic clinic note found bilateral internal knee pain.  

The Veteran was provided a VA general medical examination in 
January 2003.  
The examiner found probable spinal stenosis of the cervical 
spine, bilateral knee medial and lateral compartment joint 
space narrowing and low back pain.

A March 2003 VA orthopedic clinic note reported that x-rays 
found mild, early degenerative joint disease and found 
patellar tendinitis, with the right knee being worse than the 
left.  

Another VA examination was provided to the Veteran in 
February 2009, which included a review of the claims file.  
The Veteran reported the low back disorder to have begun in 
approximately 1978 or 1979, with a gradual onset and no 
precipitating event.  The examiner found x-rays to show grade 
1 retrolisthesis of L5 or S1, with moderate degenerative 
changes of the L5-S, and diagnosed the Veteran with moderate 
degenerative arthritis of the lumbo-sacral spine.  

The February 2009 VA examination report further noted that 
the Veteran reported his knee disorder to have begun in 1978 
or 1979, with gradual pain, and no precipitating event.  The 
examiner reported that x-rays of the knees indicated 
bilateral mild enthesopathic changes at the patella, with 
residuals of old Osgood Schlatter disease.  The VA examiner 
diagnosed him with a bilateral knee strain.  

The February 2009 VA examiner found that both the Veteran's 
low back and bilateral knee disorders were less likely than 
not caused by or a result of his military service.  The 
examiner reported that although the Veteran was treated in 
service for low back and knee pain, he had a normal spine and 
knee examination on his separation physical.  The examiner 
further noted that the Veteran had not mentioned these 
disorders in his original 1980 claim and that his 1989 visit 
for lumbar strain was an acute, resolving condition, and not 
chronic pain, and over 10 years following his separation from 
service.

The Veteran's VA and private medical records generally 
indicate that the Veteran has been diagnosed with both low 
back and bilateral knee disorders and has received treatment 
for those disorders.  None of the medical evidence of record, 
other than the May 2001 letter from Dr. W.D.A., indicates 
that the Veteran's low back or bilateral knee disorders are 
related to his service.  

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the Veteran's current 
low back and bilateral knee disorders.  The Board must thus 
determine how much weight to afford the opposing opinions.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The 
Board may weigh one medical professional's opinion over 
another, depending on factors such as the reasoning employed 
by the medical professionals and whether or not and the 
extent to which, they reviewed prior evidence.  Id. At 470-
71.  ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician 
reaches.").  

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of he merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board finds the February 2009 VA examination to be more 
probative of the etiology of the Veteran's claimed low back 
and bilateral knee disorders.  Unlike Dr. W.D.A., the 
February 2009 VA examiner had a more complete review of the 
Veteran's medical history, including a review of the claims 
file.  Although Dr. W.D.A. noted that he had reviewed the 
Veteran's service treatment records, the February 2009 VA 
examiner clearly indicated that evidence subsequent to the 
Veteran's service was also important in making a 
determination on the Veteran's claims.  The February 2009 VA 
examination, being performed more recently, also provided for 
a more complete review of the most up to date medical 
records.  Additionally, other than indicating that he had 
reviewed the Veteran's service treatment records, Dr. W.D.A. 
did not address the findings of the April 1978 separation 
examination, which indicated no abnormalities of the knees or 
back.  

The only other evidence provided as to the Veteran's claim is 
his belief that his back and knee disorders developed due to 
his service.  Although he can provide testimony as to his own 
experiences and observations, the factual question of if his 
disorders can be attributed to his in-service experiences and 
injuries is a medical question, requiring a medical expert.  
The Veteran is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  He does 
not have the requisite special medical knowledge necessary 
for such opinion evidence.  

Additionally, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board 
finds that the service treatment records and the post-service 
treatment records to carry far more weight of credibility and 
probative value than the recent lay statements.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran).  Such records are more reliable, in the Board's 
view, than the unsupported assertions of events decades past, 
made in connection with his claim for monetary benefits from 
the government. See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (VA cannot ignore a veteran's testimony simply 
because the Veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  
Additionally, the Board finds the Veteran to not be credible 
in his reports of incurrence of his disorders.  The Veteran's 
reports have changed over time, with his current attempt to 
receive service connection.  For instance, in his August 18, 
1999 private medical record, with Dr. T.B.T., the Veteran 
reported that his knee disorders were due to pre-service 
sports injuries, not his service.  

The most probative medical evidence of record indicates that 
the Veteran's current low back and bilateral knee disorders 
are not related to his service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  Gilbert, 1 Vet. App. at 58. The Veteran's 
claims for service connection for low back and bilateral knee 
disorders are denied. 

Respiratory Disorder and
Sleep Apnea

The Veteran further claims that he developed a respiratory 
disorder, claimed as sinusitis, and sleep apnea due to 
service.  In his January 2003 VA examination, he reported 
that he believed that his sinus problems had been prompted by 
exposure to chemicals long ago.  He further attributed his 
sleep apnea to nasal congestion in his sinuses.

The Veteran's service treatment records are generally silent 
for any complaints of or treatment for either a respiratory 
disorder or sleep apnea.  A December 1977 service treatment 
record indicated that the Veteran noted that the Veteran 
complained of sinus congestion.  The April 1978 separation 
examination found his sinuses to be normal.  

An April 2001 VA outpatient treatment record noted that the 
Veteran complained of chronic sinus problems and started the 
Veteran on medication for allergic rhinitis.  

A May 2001 letter, from the Veteran's private physician, Dr. 
W.D.A., noted that after a review of the Veteran's service 
treatment records, it was his opinion that the Veteran's 
chronic sinusitis was present while the Veteran was on active 
duty status and that it was as likely as not that it became 
more pronounced as a direct result of his duties while on 
active military duty.  

The record is silent for years following the Veteran's 
separation from service as to any complaints of or treatment 
for sleep apnea.  A February 2001 private medical record, by 
private physician Dr. S.J.P., found the Veteran to have 
obstructive sleep apneal syndrome.  

A general VA examination was provided in January 2003.  The 
examiner found the Veteran to have sleep apnea, which was 
most likely related to the Veteran's size and did not occur 
due to obstruction of the sinuses, which was not present.  
The examiner further found no obvious symptoms of sinusitis 
at that time.  

The Veteran was provided a VA examination in February 2009 
and included a review of the claims file.  The Veteran 
reported that his sleep apnea began in 1995 and that he had 
bronchitis in 1979 or 1980.  The Veteran also noted that he 
sometimes felt short of breath with moderate activity and 
that he had a 40 year history of smoking.  The examiner found 
the Veteran to have episodic bronchitis and sleep apnea.  

The February 2009 VA examiner found the Veteran's 
sinusitis/bronchitis to be less likely as not caused by or a 
result of service.  The examiner noted that the Veteran had 
only been seen one time for sinus congestion and that there 
were no visits for bronchitis; he also had a normal 
separation physical.  The examiner further noted that the 
Veteran's visits for either respiratory disorder did not 
occur until 15 years after he left the service.



The February 2009 VA examiner further found that the 
Veteran's sleep apnea was less likely as not caused by or a 
result of military service and noted that the Veteran had not 
been diagnosed with the disorder until 17 years following his 
military service.  

The record clearly indicates that the Veteran does not have 
either a respiratory disorder or sleep apnea due to service.  
No positive medical evidence indicates that the Veteran has 
sleep apnea due to his military service or secondary to a 
service-connected disability, though the Veteran claims it to 
be secondary to his non-service-connected respiratory 
disorder.  The February 2009 VA examiner specifically found 
sleep apnea to be less likely than not related to service.  
Furthermore, the January 2003 VA examiner related the 
Veteran's sleep apnea to his size, not an obstruction of the 
sinuses.

Additionally, although there is conflicting medical evidence 
of record as to whether the Veteran has a respiratory 
disorder due to service, the Board finds the February 2009 VA 
examination to be more probative.  As previously stated, the 
Board recognizes that the record contains competing medical 
opinions as to the diagnosis of the Veteran's claimed 
respiratory disorder.  The Board must determine how much 
weight to afford the opposing opinions.  See Guerrieri, 4 
Vet. App. at 471.  

In the present case, the February 2009 VA examination 
included a review of more medical evidence detailing the 
development of the Veteran's respiratory disorder.  The 
February 2009 VA examiner also specifically took into account 
the finding of normal sinuses on the Veteran's April 1978 
separation examination, which the opinion by Dr. W.D.A. did 
not account for.   Additionally, as the February 2009 VA 
examination is more recent, it included a review of the 
Veteran's more recent medical records.

The only other evidence provided as to his claim is his 
belief that he has a respiratory disorder and sleep apnea due 
to service.  Although the Veteran can provide testimony as to 
his own experiences and observations, the factual question of 
if his claimed disorders can be attributed to service is a 
medical question, requiring a medical expert.  The Veteran is 
not competent to render such an opinion.  Espiritu, 2 
Vet.App. at 495.  The Veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.

The Veteran has not claimed to have had sleep apnea in 
service.  Indeed, he has admitted that he did not develop the 
disorder until 1995 in his February 2009 VA examination, over 
a decade after his discharge from service.  Additionally, 
although the Veteran has claimed to have a respiratory 
disorder since service, the record does not indicate 
continual treatment for such a disorder throughout service 
and in the years immediately following service.  Indeed, the 
April 1978 separation examination specifically found his 
sinuses to be normal.  Additionally, the most probative 
medical evidence of record found it less likely than not that 
either sleep apnea or a respiratory disorder was due to 
service or secondary to a service-connected disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet. App. at 58.  The Veteran's claims for service connection 
for a respiratory disorder or sleep apnea are denied.  


ORDER

Service connection for loss of use of the hands is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a respiratory disorder, claimed as 
sinusitis, is denied.

Service connection for sleep apnea is denied.



REMAND

The Veteran has also claimed entitlement to a disability 
rating in excess of 10 percent for his service-connected 
residuals of a laceration, dorsum, of the left hand, with 
residual tendonitis.  The Veteran also claimed service 
connection for depression and entitlement to TDIU.

The Veteran was granted service connection for residuals of a 
laceration, dorsum, of the left hand, with residual 
tendonitis.  A January 2001 VA examination diagnosed him with 
post-operative tendon repair of extensive tendons of the left 
index and middle fingers, with residual tendonitis.

Another VA examination was provided in January 2003.  The 
examiner reported that the Veteran had a scar on his left 
hand and he was able to move his fingers slowly on finger to 
thumb touching, but did not provide a measurement regarding 
index or long finger limitation of motion.  The most recent 
VA examination, in February 2009, indicated that the Veteran 
had some loss of strength of the left hand, but did not 
indicate any findings regarding range of motion of either the 
wrist or the digits.  

The Veteran's service-connected left hand disability is rated 
under Diagnostic Code 5024, for tenosynovitis, which in turn 
noted that it will be rated on limitation of motion of 
affected parts, as arthritis, degenerative, except gout which 
will be rated under diagnostic code 5002.  As the Veteran has 
not been provided a VA examination to determine the Veteran's 
full limitation of motion of the affected hand, a remand is 
necessary to determine the current level of the Veteran's 
left hand disability.  

Additionally, a VA examination should be granted to determine 
if the Veteran should be granted a disability rating in 
regards to his left hand scar, which is a residual of his in-
service left hand laceration.  Although the rating decision 
indicated that the diagnostic code for scars, 7805 was 
applicable, no evaluation of a possible separate rating for a 
scar disability is of record and no VA examination is of 
record to establish the extent of the scar disability.  As 
such, a VA examination is also necessary regarding the 
Veteran's scar as a service-connected residual of his left 
hand laceration.

The record also indicates that in addition to depression, the 
Veteran has also claimed to have PTSD due to his experiences 
in the Navy, as indicated in a July 16, 2008 VA mental health 
note.  A July 24, 2008 VA PTSD clinical team note indicated 
that the Veteran did not have PTSD, but did find possible 
anxiety disorder, not otherwise specified.  But the recent VA 
mental disorders examination, dated in February 2009, 
diagnosed the Veteran with major depression.  This 
examination report did not comment on the prior diagnoses of 
PTSD and anxiety disorder.  A review of the VA treatment 
records obtained following the Board's prior remand reveals 
that, the Veteran has received numerous diagnoses of PTSD, as 
well as depressive disorder, and as previously indicated an 
anxiety disorder.  Based on these conflicting diagnoses, the 
Board finds that applicable law and regulations require that 
an additional medical examination be conducted in order to 
reconcile the various psychiatric diagnoses of record.  
Specifically, the Board notes that 38 C.F.R. § 4.125(b) 
states that:

If the diagnosis of a mental disorder is changes, 
the rating agency shall determine whether the new 
diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate 
condition.  If it is not clear from the available 
records what the change of diagnosis represents, 
the rating agency shall return the report to the 
examiner for determination.

In addition, the new examination needs to address whether, if 
the Veteran has a diagnosed mental health condition other 
than major depression, such other condition is related to 
service.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record). 

The Veteran also claims to have TDIU based on his service-
connected disabilities.   The TDIU claim is inextricably 
intertwined with the increased rating claim for the left hand 
disability and the service connection claim for a psychiatric 
disorder.  In other words, if an increased rating is granted 
or service connection is granted for a psychiatric 
disability, these factors may impact the TDIU claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  Action on the Veteran's 
TDIU claim is therefore deferred. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran shall be provided a VA 
examination by an appropriate medical 
professional to determine the current 
extent and severity of his left hand 
disability, to include in regards to 
any loss of range of motion of his 
digits and/or wrist, and the extent and 
severity of any residual scarring.  

The examiner's findings should also 
specifically include range of motion 
findings for the wrist and digits, 
including both thumb, index and long 
finger range of motion measurements, 
bone and/or cartilage impairment, the 
presence of any ankylosis, and any 
other joint abnormalities for each 
disability.  If possible, the examiner 
should also consider any additional 
functional loss on use due to pain on 
motion or due to flare-ups and any 
marked interference with employment due 
to his disabilities.

With respect to the scarring, the 
examiner shall, if possible, provide a 
measurement of the length and width of 
the scar, as well as the area of the 
scar in terms of square inches. The 
examiner also shall indicate whether 
such scars are superficial, unstable, 
and painful on examination, and/or 
cause limitation of motion or function.

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

2.  The Veteran shall also be provided 
a mental disorders examination for the 
purpose of reconciling the conflicting 
psychological and psychiatric evidence 
and clarifying the nature and etiology 
of the Veteran's claimed a psychiatric 
disorder(s) in accordance with the 
provisions of 38 C.F.R. § 4.125(b).  
The claims folder must be made 
available to the examiner for review. 
All indicated tests, if any, should be 
conducted. 

The examiner shall first determine 
whether the Veteran currently suffers 
from a metal disorder or disorders.  If 
and only if a mental disorder(s) is 
diagnosed, the examiner is requested to 
express an opinion as to whether it is 
at least as likely as not, i.e., at 
least a 50 percent probability or 
greater, that any such mental disorder 
or disorders is related to service.  In 
rendering these opinions, the examiner 
is requested to attempt to reconcile 
the various mental health diagnoses of 
record.  A complete rationale must be 
provided for all opinions expressed.

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the RO/AMC should again 
review the record and readjudicate the 
issues remaining on appeal.  If the 
decision remains unfavorable to the 
Veteran, a Supplemental Statement of 
the Case should be prepared.  The 
Veteran and his representative should 
be provided with the Supplemental 
Statement of the Case and an 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


